Citation Nr: 0432287	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota


THE ISSUE

Whether the veteran filed a valid notice of disagreement 
(NOD) with regard to an August 12, 1971 rating decision of 
the RO.  


REPRESENTATION

Veteran represented by:  Eldon E. Nygaard, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1965.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
RO, which determined that there was no clear and unmistakable 
error (CUE) in its previous rating decision of August 12, 
1971 that denied service connection for a left knee 
disability.  The veteran appealed the October 2001 RO 
decision.  The veteran's representative subsequently 
requested the RO to address the question of whether there was 
a timely-filed NOD with regard to the August 12, 1971 rating 
decision.  It did so in May 2002, determining that there was 
no timely-filed NOD.  In a letter issued in May 2002, the RO 
informed the veteran that there was no CUE in VA's decision 
not to accept his letters, and particularly the letter 
received on September 9, 1971, as a valid NOD.  The veteran 
continued his appeal regarding the CUE claims.  The latter 
issue, however, is more appropriated characterized as whether 
the veteran filed a valid notice of disagreement with regard 
to an August 12, 1971 rating decision.  

In a May 2003 decision, the Board denied the veteran's 
appeal, determining that there was no valid NOD with regard 
to the August 12, 1971 rating decision and that there was no 
valid claim for CUE in that same rating decision.  The 
veteran appealed the May 2003 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2003 Order, the Court granted a Joint Motion to Remand 
of the parties (the VA Secretary and the veteran), vacated 
the Board's May 2003 decision, and remanded the case back to 
the Board pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Motion.  

In a June 2004 decision, the Board dismissed without 
prejudice the claim of CUE in the August 12, 1971 rating 
decision.  The Board also remanded the case to the RO for 
additional development of the issue whether the veteran filed 
a valid NOD with regard to the August 12, 1971 rating 
decision.  After completion of such, the case has now been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's statements, received August 26, 1971 and 
September 9, 1971, do not reflect both disagreement with the 
RO's August 12, 1971 rating decision and a desire to initiate 
appellate review of that decision.

3.  The RO's rating decision of August 12, 1971 is final.


CONCLUSION OF LAW

There was no valid notice of disagreement with regard to the 
RO's rating decision of August 12, 1971, and that rating 
decision is final.  38 U.S.C. § 4005 (1970); 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 19.112, 19.113, 19.118 
(1971); 38 C.F.R. § 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in May 2002.  In any case, 
the notice was sent prior to certification and transfer of 
the case to the Board in September 2004, and, as explained 
herein below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in July 2004, the RO 
advised him of what was required to prevail on his claim, 
what specifically VA had done and would do to assist in the 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining relevant 
records from any federal or non-federal agency, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also specifically informed the veteran that 
he should inform VA of any evidence regarding his claim and 
that he had the right to submit additional evidence and 
argument indicating his intent to initiate an appeal on the 
denial of service connection in August 1971.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in the May 2002 
RO determination letter to him, statement of the case issued 
to him in January 2003, and the supplemental statement of the 
case issued to him in August 2004.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons for which his claim was denied and the evidence it 
had considered in denying the claim, to include his 
correspondence in September 1971.  Further, in the statement 
of the case and supplemental statement of the case, the RO 
furnished laws and regulations pertinent to what constitutes 
an NOD and the time limits for filing an NOD.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he filed 
a valid NOD with regard to the August 12, 1971 rating 
decision.  He was afforded the opportunity to testify at a 
personal hearing, but he declined.  The RO has sought for 
association with the claims file any evidence or argument 
from the veteran and his representative concerning the issue 
of whether a valid NOD was filed with regard to the August 
12, 1971 rating decision.  The veteran has not alleged, nor 
does the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

The veteran maintains that he filed a valid NOD to the RO's 
August 12, 1971 rating decision that denied service 
connection for a left knee disability.  He and his 
representative claim that correspondence in the form of two 
letters submitted to the RO in the month following the notice 
of the rating decision should, in either case, be deemed a 
valid NOD as to that rating decision.  

In considering this issue, the Board must consider VA law in 
effect at the time of the August 12, 1971 RO rating decision.  
See 38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 19.112, 19.113, 
19.118 (1971).  In 1971, appellate review of an RO decision 
was initiated by a timely-filed NOD, and completed by a 
timely-filed substantive appeal after the RO's issuance of a 
statement of the case.  38 C.F.R. § 19.112.  An NOD was 
defined as a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of the agency of original 
jurisdiction (the RO), and a desire for review of that 
determination.  38 C.F.R. § 19.113.  An NOD is deemed timely 
filed if it is received within one year of the date that the 
RO mails notice of the initial review or determination to the 
veteran; otherwise, that determination will become final.  
38 U.S.C. § 4005(b)(1) (1970); 38 C.F.R. § 19.118(a) (1971).  

Appellate courts have recently revisited the issue of the 
requirements for the content of an NOD, and these 
requirements - expression of disagreement with the RO's 
decision and a desire for appellate review - although the 
subject of much debate, currently remain the same.  See 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

In this case, the RO informed the veteran of the August 12, 
1971 rating decision by letter dated August 19, 1971.  In 
particular, the letter informed him as follows:

Any new evidence which you believe would 
justify a different decision should be 
sent to us promptly.  If you have no 
further evidence but believe this 
decision is not correct, you may initiate 
an appeal to the Board of Veterans 
Appeals by filing a notice of 
disagreement at any time within one year 
from the date of this letter.  A notice 
of disagreement is simply a written 
communication which makes clear your 
intention to initiate an appeal and the 
specific part of our decision with which 
you disagree.  It should be sent to this 
office.  In the absence of timely appeal, 
this decision will become final.

The evidence reflects that the veteran submitted two letters 
within one year after the date of the rating action notice, 
and thus they are considered timely submitted for the purpose 
of consideration as NOD statements.  These letters were 
received at the RO on August 26, 1971 and September 9, 1971.

Documents received by the RO from the veteran after August 
19, 1972, however, may not be reviewed by the Board for 
consideration as a valid NOD, because they would not be 
timely filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

After a careful review, the Board finds that the veteran's 
statements, received on August 26, 1971 and September 9, 
1971, do not constitute a valid NOD in regard to the RO's 
August 12, 1971 rating decision.  They each clearly reflect 
disagreement with the RO's rating decision; however - and 
most significantly - neither statement expresses or conveys a 
desire to initiate appellate review of that decision.  Such 
element is required.  38 C.F.R. § 19.113 (1971).  Moreover, 
the RO notified the veteran of this very requirement in its 
letter dated August 19, 1971, which informed him of the 
adverse determination.  Such letter also notified him that an 
NOD must make clear his intent to initiate an appeal.  In the 
absence of an expressed desire for appellate review of the 
rating decision, there was no valid NOD filed by the veteran, 
and the RO's August 12, 1971 rating decision remains final 
under VA law.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2003).

The veteran's August 26, 1971 letter stated, in pertinent 
part, that it was evident that the RO did not check his 
medical records.  The veteran then described the events 
surrounding his original left knee injury and furnished 
information as to where the RO could obtain information as to 
this event.  He also stated that he could have fellow 
servicemen testify as to his original knee injury and to his 
continued problems with that knee for the past six years of 
his civilian life.  The veteran stated that he would 
appreciate a follow-up on this communication as soon as 
possible.  Such a communication of the veteran was not 
couched in terms that could reasonably be construed as an 
intent to initiate an appeal with regard to the adverse 
determination.  Indeed, the RO did not construe it that way, 
as evident in its reply of September 2, 1971.  In that letter 
to the veteran it stated that it had considered his claim on 
the basis of all of the evidence, and it reiterated its 
findings from the August 12, 1971 rating decision.

The veteran's September 9, 1971 letter, however, has been the 
subject of particular attention in this case.  In this 
communication, the veteran again indicated that the RO had 
not reviewed all of the evidence, and that he had other 
evidence that could be considered in support of his claim, 
including statements from friends and family.  He also argued 
against the findings of the RO in the August 12, 1971 rating 
decision.  He specifically inquired, "[b]efore closing your 
file on this case would you please consider all the evidence 
in the case... If you had in the first place stated that my 
injury was less than 10 % disabling and that the claim was 
disapproved due to this reason, I would have accepted it.  
I'm not out to get any money out of you.  All I want to do is 
set the record straight."  He further noted that his place of 
employment was located near the RO and that he would be 
willing to come to the RO to discuss his claim.  

As before, the veteran's communication did not articulate, in 
a manner that could be construed as such, an intent for 
appellate review.  Rather, it is clear that the veteran 
desired the RO itself to reconsider its decision.  The RO's 
next letter to the veteran on September 22, 1971 was 
responsive to his request.  It is noted, at this juncture, 
that an RO reference slip (VA Form 3230) in the claims file, 
dated September 13, 1971, indicates the following:  "Set up 
as NOD.  Develop ?"  The veteran's representative argues 
that such indicates someone at the RO construed the veteran's 
letter as an NOD.  In the Board's view, such notation is 
ambiguous and rather noncommittal, as evidenced by the 
question mark.  In any case, the author of the note and 
his/her title or position at the RO is unknown, and this is 
an internal office communication that does not indicate, one 
way or another, how the RO would ultimately construe the 
veteran's letter upon close review.  

In its reply to the veteran on September 22, 1971, the RO 
again noted that the evaluation of his claim was based on all 
of the evidence of record.  The RO commented that it would 
gladly give further consideration to the veteran's claim upon 
receipt of evidence showing that his knee disorder continued 
after discharge to the time of his June 1971 injury.  It 
noted that the best evidence in this regard would be 
statements from treating physicians but that statements from 
others who knew of the veteran's problems would also be 
relevant.  The RO advised the veteran as to the requirements 
for obtaining and submitting such statements.  There is no 
evidence in the claims file that reflects a further 
communication from the veteran until August 1993, when the RO 
received the veteran's request to reopen his claim of service 
connection for a left knee disability.  The RO clearly 
expressed to the veteran that it would not act further upon 
his claim until additional evidence was received.  To use a 
banal phrase, the ball was placed in the veteran's court.  
He, however, did not pursue his claim at that point.  As no 
further communication was received within the remainder of 
the appeal period from August 19, 1971 to August 19, 1972, 
the RO properly deemed the veteran's original claim to be 
abandoned.  38 C.F.R. § 3.158(a) (1971).  

In sum, the record contains two statements that are for 
consideration in determining whether a valid NOD was received 
in regard to the RO's August 12, 1971 rating decision.  
However, both are devoid of any indication of a desire for 
appellate review, which is required by VA law.  The RO 
furnished the veteran notice of his right to file an appeal 
to the Board in its letter dated on August 19, 1971.  Also in 
that letter the RO advised the veteran as to the content 
requirements for an NOD.  While his letters in response 
consistently assert his disagreement with the RO's findings 
and his desire that the RO consider more evidence concerning 
his claim, most importantly they do not show an intent for 
appellate review of his claim.  It is therefore the Board's 
judgment that the veteran did not submit a valid NOD to the 
RO's August 12, 1971 rating decision, and so that decision 
remains final.


ORDER

As the veteran has not filed a valid notice of disagreement 
with regard to the August 12, 1971 rating decision, the 
appeal is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



